                 .-\PPOINMEN F OF ‘ND AUTHORITY JO PAY COCRT-APPO:\TE[5 COUXSEL Rev. 1 05:
:         C1R 01ST. D:\ CODE         2. PERSON REPRESENTED
                                       .
                                                                                                                                                                                       \OLCIiER ‘FAiRER
                                                                  CHENETE PHILEMON
3. MAC. DKT DEE.NUMBER                                                             4. iiS: RET DEE NEMBER                                           5. APPEALS DEE. DEE NUMBER                                        OTHER DET. NUMBER
                                                                                   2:1 1-CR-768-BRM
‘         ‘c CASE MATTER (ii ‘C:.e .Vasstc,                                        S2’AYVFN                 CAl I.CCRY                              ; TYPE PERSON REPRESEPcTFD                                   :0. REPRESENTA lO\                 YPE
                                                                                   U   Felony                          U Pelt> 0 (Ic use            7  Ac1 nIl Dc fetsd.itt I U Appel i;’ n I                          t (cc ft,.s tttts•ttisitsi

         USA V CLERMONT                                                                Sllsdemeatsor                   7Oiltcr                      U Jtncnile Defendaul U Appellec
                          .                                  et   al               U                                                                                                                              SR
                                                                                       Appeal                                                       U  Other
II. OFFENSE(S) Cl-IARGLDICtIC                                  LT.S.   Code. T,tle&          .Sccttottc I/untie t/ttot tint, ‘s/False list (Ic/fl        ftres ntsjo,-ollcitsev charged. thtalVcfIItt/ 1’’ .s ceo ft t’f’,f/cai.se

         21:846 Conspiracy to distribute a controlled substance
I2AITORNEY’S ‘cAttlE (Fuss                                   Vane.     ‘IT.   Ltscr.Vorur. ,,,chn/stc,’ut,o .in///si                                IS. COUR[ORDER
   AND MAILING ADDRESS                                                                                                                               U 0 Appotitltu Counsel                           U C Co-Counscl
     Ienry      ingeman        .
                                   .
                                                                                                                                                        7 F Subs For Federal Defender                 U R Subs For Reulliled                          .\Ilortaey
                                                                                                                                                        U P     Sub> For Panel        Anornea         U N Standby C orut .el
     60 Park Place. Suite 1100                                                                                                                                                                  .




     Newark, NJ 07102                                                                                                                               pr:.o-A:,on,evs\a:--e             KevIn F. Carlucci
                                                                                                                                                         Apronnanrlrl     Da:cs               02/1 1i2019
                                                                               ‘             ‘     14       QA 7A                                       U   Beecnse:l:c sEes      e-:iarn:d persoa rep:cen:e,I has 10511 led .tI:dero;iliI or bus cute
              TcIcpl;.siie N umber                                             \             I          —                                           sal isOed   Ills Cot,::   (:51  hen: sue I is (rise al I> nab cr0 cerni cy eot’’’e ui: ID does
                                                                                                                                                    nor n.srl:owelsecoulase.                  rue    use a:c lnler,S: ft.n::e..’sorcqu:re. rae theme’ tibIae
     0        SA.MEANDN:AiL:NG ARDRESSOFLASttE:RNIt(h//s,s                                                       Or      ifttoacct.icttl            namm..et:pcucass.nlieiiil1:sap                  cd Itms7rcscu.on.n                .easc.OR
                                                                                                                                                        U   Olacfl.Scn’/nsfruJssi
         Henry E. Klingeman
         Krovatin Klingeman, LLC
                                                                                                                                                                              Staeo Presidttlu Jttdae or By                     rderoftlne Corn
         60 Park Place, Suite 1100
         Newark, NJ 07102                                                                                                                                                 8/22/2019
                                                                                                                                                                           ISslea f   Order                                           N line Pro Tune Dale
                                                                                                                                                    Repaytneni or part i ,tl repavilient ordered Eon, he person represented for Ii tsse rs ice SI lime
                                                                                                                                                    appotnlmeiil.              U YES           ‘cc) U
                                              CLAIM FOR SERVICES AND EXPENSES                                                                                                                              FOR COURT USE ONLY
                                                                                                                                                                                        MAT) I TFCI                   Si -5TH I ECu
               C ATEGORIES                                                                                                                                                                                                                          AlTL
                                             disc1’ 5105001 Sltlf .tlci’n’:fl’cS.       oh       i/ttie,                                                       WOE \:                    -EDt SEED                     ADJCSFED
                                                                                                                              C LA PiED
                                                                                                                                                              CL NIFE)                        HOURS                    A\IOU\T
                                                                                                                                     .




                                                                                                                                         .

               a \rrsmrnr:en: and or Pos                                                                                                                             0.00                                                    0.00
               b St/I arid Derenrion hearties                                                                                                                            0.00                                                0.00
               C hEir/en I lear/act                                                                                                                                      000                                                          0.00
               d        Tr.C                                                                                                                                             0.00                                                         0.00
          ? cm. S cntencittr               H eattnit s                                                                                                                   0.00                                                         0.00
          :
          :
                    .   Revoettlion H eattntt
                        Appeals Corirl
                                                                                                                                                                         0.00
                                                                                                                                                                         0.00
                                                                                                                                                                                                                                      0.00
                                                                                                                                                                                                                                      0.00
                I,. Oilier (Spec/li on ath/citotloI sheetnl                                                                                                              0.00                                                         0.00
               .iRTE PER FlOUR S                                                         I        TOTALS:                                    0.00                        0.00                             0.00                        0.00
    1(1        a        Ittlen ens and ConFerences                                                                                                                       0.00                                                         0.00
               ii       Ohtatntnn and          reiti   stint records                                                                                                     0.00                                                         0.00
               e        I era rese arch and brief tinting                                                                                                                0.00                                                         0.00
         d Trasel time                                                                                                                                                   0.00                                                         0.00
       5 c. :, e ‘lea Inca id osher work (Spec/f-on ert/t/t’l’s,,t[      It,                                                                                             0.00                                                         0.00
          R iTE PER FlOUR S                                      I   TOTALS:                                                                 0.00                        000                              000                         0.00
     a
           rite I E’.pentes Ott/c rule pt.rking. plea/c lit/el Flee.
    IX   Oilier Espensc 5 fit/icr titan iA/tell. nanrcci-tpee etc
GRAND TOTALS (CLAIMED AND ADJUSTED):                                                                                                                                     C.C0                                                         0.00
    In (ERTiE:CATION OF ATTORNEY ‘AlEC FOR THE PER:OD OF SERVICE                                                                                        20r APPOIN : VENT TERMINATION 0 ATE                                      2’     CASE D/SPOSON
                                                                                                                                                            IF OTHER I H AN C uSE COMPLETION
              FRO’I:                                                                   TO;
22            Cl Al At STATUS                              U Final Psy,,tent                            U    mien m I’a;ineti I ‘cii tuber                                                     U Srippl crncnia t Pa’ iiiettt
              l-iase.ori pres oust’, appl cd 10   ti scm cot, 0 for conipettsal t U’s and or ret ttthunseusett I for this U N’ ES U NO         II’ s-es ne cc sot, so id2   U YE S U \ 0
              Other han from the Court. have you. or 10 your knoss ledge itcs anyone else. recened payllielit fct,tnjte,tsoO tsr artist rh/IN of t titles troni sue oiher source ti eotinecuion ‘Vt tlt thts
              re lire senta lion? U I ES         U NO                If yes, else details on add’ titstia I
              I Sn car or a Iii rrn Ike Iru rh or cOrrcrrness or rue 1110’ 0 snulerocohs.
              Scctnatunc of Atiornes                                                                                                                                                                     Date


                                                                                         APPROVED FOR PAYMENT                                            —    COURT USE ONLY
23            ‘c COURT CO’iP                                   4 OCTOECOERI CIIVTt                                25. :IC-\\i.l. IXPE\SFS                       25. OTHER EXPENSES                               2      rOT\l..u’sll .\P’R (ERL
                                                                                                                                                                                                                  $0.00
25 SIGNATURE OF TEE l’RESDIXG JUDGE                                                                                                                             DATE                                             ZSm     tOOL CODI

“I            IN COURT CON1P                                   SR OTT OF COCRF (OAIP                              3/   TRAVEL E\tE’<SES                         32   01 HER EXPENSES                             33     1TEAL A\I2. Al’ PROVED
                                                                                                                                                                                                                  $0.00
3d            SIGNATURE OF CHIEF JUDGE. COURT OF APPEAI.S bR DELEOATES Pstttcscntjtpsssses/                                                                     0 liSP                                           St      JUDGE CODE
              cc ass tafs/ue .srtat,st,’sa- rhresiusthi asclottnn
